1
                                                                JS-6
2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     TENLEY HARDIN, KATHRYN                ) Case No. 2:18-cv-01815-JLS-KS
11   THYNE, AND JOHN SLOATMAN,
                                           )
     individually and on behalf of all others
12   similarly situated,                   ) ORDER
     Plaintiffs,                           )
13
     vs.                                   )
14
                                           )
15
     RAPID CAPITAL FUNDING, LLC, )
     and DOES 1 through 10, inclusive, and
     each of them,                         )
16
     Defendant.                            )
17                                         )
18
                                           )
                                           )
19

20

21

22

23

24

25

26

27

28




                                        Order to Dismiss - 1
1          IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
2    this matter is dismissed with prejudice as to the named Plaintiffs, and without
3    prejudice as to the Putative Class alleged in the complaint, pursuant to Federal
4    Rule of Civil Procedure 41(a)(2). Each party shall bear their own costs and
5    attorneys’ fees.
6          IT IS SO ORDERED.
7          DATED: October 24, 2018
8

9                                           _______________________________
10                                          The Honorable Josephine L. Staton
                                             United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Order to Dismiss - 2
